Citation Nr: 1418008	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to additional VA disability compensation based on additional allowance for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO, which determined that the Veteran was not entitled to additional disability compensation benefits (dependency allowance) for her daughter.

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the Veteran's claims folder.

In May 2010, the Board remanded the claim for additional development.

In a subsequent November 2011 decision, the Board denied entitlement to additional VA disability compensation based on additional allowance for a dependent child.  The Veteran appealed the November 2011 decision to the United States Court of Appeals for Veterans Claims (Court). 

In September 2013, the Court issued a memorandum decision vacating the decision and remanding the matter to the Board for further proceedings consistent with the Court's decision.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.  


REMAND

In light of the Court's memorandum decision, and the Board's review of the claims file, further RO action in this appeal is required.

Veterans who are entitled to compensation for service connected disabilities are entitled to additional compensation for dependents, including a spouse and a dependent child, provided that the disability is rated not less than 30 percent disabling.  See 38 U.S.C.A. § 1115  (West 2002). 

The term "child of the Veteran" includes an unmarried person who is a legitimate child who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57.  See also 38 U.S.C.A. §§ 101(4)(A), 104(a).

The facts of this case are not in dispute.  In July 2005, the Veteran submitted a VA Form 21-674, Request for Approval of School Attendance, and indicated that her daughter would be attending the University of Wales, Newport, in September 2005. 

In a July 2005 decision, the RO determined that the Veteran was not entitled to additional disability compensation benefits (dependency allowance) because her daughter was not attending an educational institution approved by VA. 

In August 2005, the Veteran, through her then attorney representative, submitted a Notice of Disagreement.  She subsequently requested that the University of Wales, Newport, be added to the list of VA approved colleges.  

An email between the RO and the VA Educational Office in Buffalo, New York, noted that the University of Wales, Norfolk, is a federation of six universities and several colleges.  In this federation, five of the six universities had been approved by VA; however, the Newport campus is not one of them.  

The email then stated that, since this school is accredited in the United Kingdom, it would be approved if it requested approval.  The record does not, however, indicate that the University ever requested such approval. 

During the March 2010 hearing, the Veteran testified that her daughter attended the University of Wales, Norfolk, as a one year "foundation" year.  Specifically, that in the United Kingdom, students attend 13 years of school before attending a 3 year undergraduate program.  

In this capacity, the Board notes that the Veteran submitted the acceptance letter from the University of Wales, Norfolk, which indicated that students who successfully complete the one year program were reserved a place on a HND (non-graduate degree) or degree program at the University.  

The record indicates that the Veteran's daughter attended the University of Chichester following her foundation year.  In January 2007, VA received a VA Form 21-674, from the Veteran requesting additional compensation based on her daughter's attendance at this school.  

In November 2008, the RO received a letter from the University of Chichester confirming that the Veteran's daughter was completing the third and final year of her arts and humanities program which would result in a BA degree.  Later that month, the University of Chichester submitted a letter to the RO in Huntington, West Virginia requesting to be registered on the list of approved VA institutions.  

In May 2010, the Board remanded the Veteran's claim noting that it did not appear that the VA Education Benefits Office in Buffalo, New York, (the organization within VA that handles approval of foreign schools) had been sent a request for approval for the universities the Veteran's daughter had attended.  

Consequently, the Board requested, in part, that the RO take appropriate action to obtain documentation to support its determination that the Veteran's daughter had not attended an approved educational institution. 

Subsequent to the Board's remand, in an August 2010 email from the VA Educational Liaison Representative, the RO learned that the University of Wales, Newport, and the University of Chichester had not been approved and that there were no pending applications from either institution.  

The RO was also informed that, when the Veteran's claim was originally received in 2005, "the next step in the process . . . would have been requesting the school submit a request for approval" to the Foreign School Approval Group at the RO in Buffalo, New York. 

In the September 2013 Memorandum Decision, the Court noted that the Board, in the November 2011 decision, did not provide an adequate statement of the reasons or basis as to why the University of Chichester's 2008 application for VA approval was not processed.  

Accordingly, the Board finds that the November 2008 letter from the University of Chichester requesting the institution to be accepted as a VA approved foreign facility must be forwarded to the Foreign School Approval Coordinator at the RO in Buffalo for consideration.

Accordingly, the case is REMANDED for the following action:

1. The RO should submit the November 2008 letter from the University of Chichester requesting to be registered on the list of approved VA institutions to the Foreign Schools Approval Group (22-ESU) VA Regional Office, 130 S. Elmwood Avenue, Suite 601, Buffalo, NY.  Any response should be associated with the claims folder.  If a response is not provided this should be fully explained.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPEHN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

